Citation Nr: 1035669	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  08-29 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a dry eye disability.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for a hiatal hernia disability prior to July 27, 2009.  

3.  Entitlement to an initial evaluation in excess of 30 percent 
for a hiatal hernia disability after July 27, 2009.  

4.  Entitlement to an evaluation in excess of 30 percent for 
headaches.  

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant
Appellant's wife


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1973 to October 
1979.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in pertinent part, found that the Veteran was 
not entitled to service connection for dry eye syndrome, claimed 
as eye condition due to staph infection; granted service 
connection for hiatal hernia with severe acid and nonacid reflux, 
status post Laparoscopic Nissen Fundoplication, with a 10 percent 
evaluation effective May 11, 2007; and continued the Veteran's 30 
percent evaluation for headaches.  A December 2009 Decision 
Review Officer Decision (DRO) decision increased the Veteran's 
rating for his hiatal hernia disability to 30 percent disabling, 
effective July 27, 2009.  

The issues have been re-characterized to comport to the evidence 
of record.

The Veteran testified before a Veterans Law Judge at a hearing at 
the RO in July 2010.  A transcript of the hearing is of record.  
The Veteran submitted additional evidence at that time, along 
with a waiver of consideration by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304.  

Following his September 2008 Form 9 substantive appeal, in a 
January 2010 written statement the Veteran withdrew his claims of 
increased ratings for a panic disorder, ruptured tympanic 
membrane, right ear, service connection for depressive disorder, 
tinnitus, right ear, a spinal condition, hypertension, right ear 
hearing loss, residuals of being given the wrong medicine, and an 
earlier effective date for claims of service connection which 
were not granted.  See 38 C.F.R. § 20.204.  Hence, these claims 
are no longer on appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  During 
his July 2010 hearing the Veteran testified that he was entitled 
to a TDIU and it is noted several times in the record that the 
Veteran is not working.  In a February 2010 rating decision, on 
the basis that he did not return a completed VA Form 21-8940, the 
Veteran was denied entitlement to a TDIU.  No medical opinion 
regarding the Veteran's employability was provided.  Given this, 
the fact that the Veteran has been granted service connection for 
a new disability and increased ratings for his service-connected 
disabilities, and the fact that he has increased rating claims on 
appeal, the Board finds that a claim for a TDIU is raised by the 
evidence of record and it is currently before the Board on 
appeal.  See Id.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2009).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the competent 
evidence shows a relationship between the current dry eye 
disability and service.

2.  Prior to July 27, 2009, the Veteran's hiatal hernia 
disability is characterized by symptoms of pain, vomiting, 
material weight loss, and other symptom combinations productive 
of severe impairment of health.  

3.  After July 27, 2009, the Veteran's hiatal hernia disability 
is characterized by symptoms of pain, vomiting, material weight 
loss, and other symptom combinations productive of severe 
impairment of health.  
  
4.  The Veteran's headaches are characterized by very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dry eye disability 
have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  

2.  Prior to July 27, 2009, the criteria for an initial maximum 
rating of 60 percent for a hiatal hernia disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.114, 4.115a, Diagnostic 
Code (DC) 7346 (2009).

3.  After July 27, 2009, the criteria for an initial maximum 
rating of 60 percent for a hiatal hernia disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.114, 4.115a, DC 7346 
(2009).

4.  The criteria for a maximum rating of 50 percent for headaches 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.3, 4.124a, DC 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The claims of service connection for a dry eye disability and 
increased rating claims for headache and hiatal hernia 
disabilities have been considered with respect to VA's duties to 
notify and assist.  Given the grant of service connection and 
assignment of the maximum schedular ratings noted above, no 
conceivable prejudice to the Veteran could result from this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection Claim

The Veteran seeks service connection for a dry eye disability.  
The Veteran contends that his current dry eye disability is 
related to a staph infection during service.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a current dry eye disability.  A November 2007 
VA examination report notes that the Veteran has severe dry eyes 
and a diagnosis of dry eyes was given.  January 2010 VA treatment 
records note a diagnosis of bilateral dry eye syndrome.  

August 1978 service treatment records (STRs) note that the 
Veteran had a 6 day history of trauma to the right tympanic 
membrane and severe otitis media.  It was noted that the Veteran 
had a severe infection and drainage was yellow and blood-
streaked.  

As the record shows a current dry eye disability and an ear 
infection during service, the determinative issue is whether 
these are related.

A January 2010 addendum to the November 2007 VA medical 
examination notes that a review of the literature suggest that 
staphylococcus ear infections can cause aggravation or flare-up 
dry eyes.  Thus, it is at least as likely as not that the 
Veteran's dry eye problems were caused or aggravated by the 
staphylococcus ear infection he had while in service.  He 
continues to undergo a multitude of dry eye treatments, including 
surgical interventions.  

The January 2010 VA medical opinion is competent and there is no 
medical evidence of record that indicates that the Veteran's 
current dry eye disability is not related to his ear infection 
during service.  Therefore, at the very least, the evidence is in 
equipoise and any doubt is resolved in the Veteran's favor.

Accordingly, service connection for a dry eye disability is 
warranted.  

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities. Ratings are based 
on the average impairment of earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection or on appeal of 
a subsequent denial of an increased rating, it may be found that 
there are varying and distinct levels of disability impairment 
severity during an appeal. So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Hiatal Hernia

At his July 2010 hearing, the Veteran testified that he had 25 
percent weight loss in the past four or five months as a result 
of his hiatal hernia disability.    

In December 2007, the RO granted service connection for a hiatal 
hernia disability, assigning a 10 percent evaluation effective 
May 11, 2007 under 38 C.F.R. § 4.114, DC 7346.  A December 2009 
DRO decision increased the Veteran's rating for his hiatal hernia 
disability to 30 percent disabling, effective July 27, 2009, 
under the same diagnostic criteria.  

Under DC 7346, a 10 percent rating is warranted for a hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is warranted 
for persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
A 60 percent rating is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, DC 7346.  

i.  Rating in Excess of 10 percent prior to July 27, 2009

May 15, 2007 VA treatment records note that the Veteran 
complained of hiatal hernia pain and denied vomiting, but food 
comes up into his throat and he admits to some nausea and 
diarrhea.  Further VA treatment records dated on May 15, 2007, 
note that the Veteran has nausea and feels rotten and is unable 
to eat much of anything for the past 3 weeks.  Nausea and pain 
are worsening over the past 3 weeks.  

July 2007 VA treatment records note that the Veteran is bloated 
and has pain in his epigastric area.  He denies dysphagia, 
vomiting, diarrhea, constipation, but has had reflux resulting in 
acid coming out of his mouth.  

A September 2007 VA surgical procedure report indicates that the 
Veteran had a Laproscopic Nissen Fundoplication.  

A VA examination was conducted in October 2007.  The examiner 
noted that the Veteran had a Nissen fundoplication surgery in 
September 2007 and was placed on a liquid diet for 2 weeks.  The 
Veteran is on a pureed diet, and is 5 feet, 9 inches tall and 
weighs 188 pounds.  The course since onset is progressively 
worse.  There is a history of nausea associated with esophageal 
disease and the frequency of the nausea was two days prior to the 
examination.  There is a history of vomiting, but none since 
surgery.  There is no history of dysphagia.  There is a history 
of severe substernal pain, and a history of heartburn and 
pyrosis, but none since the surgery in September 2007.  There is 
also a history of regurgitation of undigested food after meals, 
but no history of hememsis or melena.  It was noted there was no 
weight change or signs of significant weight loss or 
malnutrition.  A diagnosis of hiatal hernia with severe acid and 
non-acid reflux, status post Laproscopic Nissen Fundoplication, 
and diffuse esophageal spasms was given.  
January 2008 VA treatment records note that the Veteran had an 
active problem of gastroesophageal reflux and weight loss.  

A July 22, 2009 private medical opinion notes that the Veteran 
was under his care.  An esophagogastroduodenoscopy (EGD) was 
performed in May 2007 to evaluate ongoing substernal pain and 
regurgitation with chronic reflux and revealed an impression of 
esophageal spasm and hiatal hernia.  The Veteran had a Nissen 
fundoplication surgery in September 2007, but had continued 
epigastric pain.  Ongoing complaints of epigastric pain and 
reflux suggest the Nissen fundoplication surgery did not 
ameliorate the Veteran's reflux symptoms, and the surgery may 
have worsened his dysphagia of solids.  The objective weight loss 
to date since fundoplication is 46 pounds, which represents 25 
percent of the Veteran's body weight.  The physician opined that 
the Veteran is significantly impaired by symptoms of his 
disability and the prognosis for improvement is poor.  

Based on the above medical evidence of nausea, pain, 
regurgitation, dysphagia, surgical intervention, loss of 46 
pounds from September 2007 to July 2009, and the July 2009 
medical opinion that the Veteran is significantly impaired by 
symptoms of his hiatal hernia disability, the Board finds that 
the Veteran has symptoms of pain, vomiting, material weight loss, 
and other symptom combinations productive of severe impairment of 
health.  Thus, prior to July 27, 2009, a 60 percent rating for 
the Veteran's hiatal hernia disability is warranted under 
Diagnostic Code 7346, which is the maximum rating allowable.  38 
C.F.R. § 4.114.   

ii.  Rating in Excess of 30 Percent after July 27, 2009

A VA examination was conducted on July 27, 2009.  The examiner 
noted that the Veteran had a Nissen fundoplication surgery in 
September 2007.  There is a history of daily nausea and vomiting.  
There is constant dysaphia, and the Veteran can swallow liquids 
and soft solid foods.  There is a history of constant severe 
substernal pain and daily heartburn or pyrosis.  There is daily 
regurgitation, which consists of bile-stained fluid, but no 
history of hememsis or melena.  The Veteran's overall general 
health is poor.  The Veteran lost 10 percent of his weight 
compared to baseline, and there are signs of significant weight 
loss or malnutrition.  A diagnosis of hiatal hernia was given.  
An addendum to the July 2009 VA examination also dated in July 
2009 notes that weight loss has been sustained since June 2007, 
at which time diffuse esophagal spasm was noted.  Veteran's 
reflux is severe and persistent.  Veteran has sustained weight 
loss over the past two years of 40 pounds.  

Based on the above medical evidence of daily nausea and vomiting, 
constant dysaphia, the fact that the Veteran can only swallow 
liquids and soft solid foods, constant severe substernal pain, 
daily heartburn or pyrosis, and daily regurgitation, and weight 
loss over the past two years of 40 pounds, the Board finds that 
the Veteran has symptoms of pain, vomiting, material weight loss, 
and other symptom combinations productive of severe impairment of 
health.  Thus, after July 27, 2009, a 60 percent rating for the 
Veteran's hiatal hernia disability is warranted under Diagnostic 
Code 7346, which is the maximum rating allowable.  38 C.F.R. § 
4.114.  

B.  Headaches

At his July 2010 hearing, the Veteran testified that he has 
constant and chronic headaches.  Recently his headaches were so 
bad they pushed his blood pressure up and he had to go to the 
emergency room.  His wife testified that his headaches occur 
every day.  Furthermore, the Veteran testified that he spends 80 
percent of his time in a bed in a dark room, and that his 
medications for his seizures help with his headaches.  Finally, 
the Veteran testified that during his headaches, he has obscured 
vision, blackouts, and vomits.  

In April 2004, the RO granted service connection for headaches, 
assigning a 10 percent evaluation effective September 15, 2003 
under 38 C.F.R. § 4.124a, DC 8099-8000.  A February 2005 DRO 
decision increased the Veteran's rating for his headaches to 30 
percent disabling, effective September 15, 2003, under 38 C.F.R. 
§ 4.124a, DC 8199-8100.  
 
38 C.F.R. § 4.124a, Diagnostic Code 8100 provides for a 50 
percent rating for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating is provided for migraine 
with characteristic prostrating attacks occurring on an average 
once a month over last several months.  Id. 

The rating criteria do not define "prostrating."  Cf. Fenderson 
v. West, 12 Vet. App. 119 (1999) (in which the Court quotes 
Diagnostic Code 8100 verbatim but does not specifically address 
the matter of what is a prostrating attack.).  By way of 
reference, according to WEBSTER'S NEW WORLD DICTIONARY OF 
AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."  

A VA examination was conducted in November 2007.  The Veteran's 
pain generally starts on his left side and progresses to the top 
of his head, and then he has unbearable pain, which is associated 
with nausea, vomiting, sensitivity to light and noise, and the 
need to go into a dark room and lie down.  He takes two 
prescription medications at the time of headaches.  Headaches can 
last 6 to 7 hours.  They have been worse in the last year and he 
gets about two per week.  A diagnosis of probable migraine 
headache, uncontrolled, was given.  

A VA examination was conducted in September 2009.  The Veteran's 
headaches currently are daily and range from 6-10/10.  It is a 
viselike headache.  He seems to have a background daily headache 
and then superimposed upon this, a more severe headaches he calls 
migraines.  They are associated with nausea and vomiting and 
photophobia and phonophobia.  He takes nine pills of Zomig a 
month as well as a number of other medications.  He used to 
manage businesses in the past, but states he is disabled from his 
migraine headaches and chronic pain.  An examination revealed 
that he walks with a cane and wears sunglasses.  His mucous 
membranes and conjunctive appear normal.  A neurologic 
examination was conducted.  An assessment of chronic daily 
headaches with migrainous type and with medication overuse.  The 
examiner noted that he does not feel that these headaches are 
related to his service in the Navy.  His headaches are a primary 
headache disorder and likely are contributed to by his multiple 
medications and psychiatric issues.  
Where non-service symptoms cannot be separated from service 
connected symptoms, all of the symptoms are treated as service 
connected.  Mitleider v. Brown, 11 Vet. App. 181 (1998).  The 
September 2009 VA examiner did not distinguish those symptoms of 
the Veteran's non-service connected headaches from his service-
connected headaches or provide an opinion as to how frequent the 
Veteran's non-service connected headaches are.  Thus, the Board 
will attribute all of the Veteran's headaches and headache 
symptoms to his service connected headaches disability.  See 
Mitleider, Vet. App. at 181.  

Based on the above medical evidence of daily headaches involving 
the necessity of going into a dark room, vomiting, and pain, and 
the Veteran's credible testimony during his hearing and his 
statements regarding his employment during the September 2009 VA 
examination, the Board finds that the Veteran has headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Thus, a 50 percent 
rating is warranted under Diagnostic Code 8100, which is the 
maximum rating allowable.  38 C.F.R. § 4.124a.  

Given that the Veteran has been granted the maximum allowable 
rating for his headaches and hiatal hernia disabilities, staged 
ratings are not for application.  See Hart, 21 Vet. App. at 505.

The Veteran does not qualify for extra-schedular consideration 
for his service-connected disabilities.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id.  

Here, the record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the Veteran 
describes and the findings made by the various health 
professionals are the symptoms included in the criteria found in 
the rating schedule for headache and hiatal hernia disabilities.  
And as discussed above, when Veteran's symptoms and the effects 
of his headache and hiatal hernia disabilities are compared to 
the criteria in the ratings schedule, the maximum schedular 
ratings he is in receipt of accurately reflect the levels of 
severity of his disabilities.  The schedular criteria are not 
inadequate for rating this Veteran's disabilities, and therefore 
extra-schedular consideration for his service-connected 
disabilities is not warranted.  


ORDER

Entitlement to service connection for a dry eye disability is 
granted.  

Entitlement to an initial evaluation of 60 percent for a hiatal 
hernia disability prior to July 27, 2009, is granted.  

Entitlement to an initial evaluation of 60 percent for a hiatal 
hernia disability after July 27, 2009, is granted.  

Entitlement to a 50 percent evaluation for headaches is granted. 





REMAND

The Veteran seeks a TDIU.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  38 C.F.R. 
§3.340.  Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned when 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  The Veteran's new combined rating has not 
yet been calculated by the RO.

The Veteran has not been provided with a medical examination 
regarding his employability.  Thus, there is insufficient medical 
evidence for the Board to decide the Veteran's TDIU claim and a 
VA medical examination must be provided.  See 38 C.F.R. § 3.159 
(c).

The appellant is hereby notified that it is his responsibility to 
report for the examination(s) and to cooperate in the development 
of the case, and that the consequences of failure to report for a 
VA examination(s) without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655.









Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA medical 
examination to determine his employability.  
The examiner should provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's service-connected disabilities, 
by themselves, render him unable to secure or 
follow a substantially gainful occupation.  

The examiner is advised that advancing age, 
any impairment caused by conditions that are 
not service connected, and prior 
unemployability status must be disregarded 
when determining whether a Veteran currently 
is unemployable.  

A complete rationale must be provided for all 
medical opinions.  The claim folder must be 
made available to the examiner for review in 
conjunction with the examination.  

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
the RO should issue a supplemental statement 
of the case (SSOC) containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
and allow an appropriate period of time for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


